DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Examiner Comment
The examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021 has been acknowledged and considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,992,619 (Patent ‘619).  Although the claims at issue are not identical, they are not patentably distinct from each for the reasons noted below.
In the chart below, the examiner is utilizing independent claim 1 (independent claims 10 and 11 are similar in scope) and claim 20 of the instant application, as exemplary, with independent claim 1 (independent claims 10 and 11 are similar in scope) of the Patent '619.

Instant Application 17/248984
Patent No. 10,992,619
Claim 1:  A machine-implemented method, comprising:

receiving paired sets each comprising a self-image and a user-generated avatar linked to that self-image;

forming a dataset comprising the received paired sets;

training a neural network using the dataset to generate multiple trait values for a first static avatar based on an input facial image;

generating, using the trained neural network and the first input facial image, multiple trait values for the first static avatar, and

generating the first static avatar based on the multiple trait values.







Claim 1: A machine-implemented method of transmitting a message, comprising:

before training a neural network, receiving paired sets each comprising a self-image and a user-generated avatar linked to that self-image; 

forming a dataset comprising the received paired sets; 

training the neural network with the dataset to predict multiple trait values for a first static avatar based on a first input facial image, the neural network having a fanout of a top classification layer; 

receiving the first facial input image; 

generating the first static avatar with the trained neural network based on the first facial image using multiple trait values generated for the first static avatar; and 

sending a message with the generated static avatar, the generated static avatar identifying a sender of the message.
Claim 20: wherein the operations further comprise transmitting a message including the first generated static avatar, the first generated static avatar identifying a sender of the message.



As shown above, the comparison between claims 1 and 20 of the instant Application and claim 1 of the Patent ‘619 reveals that claim 1 of Patent ‘619 is simply a species of the broader genus claims 1 and 20 of the instant Application.  
For example, the difference between the instant Application and the Patent ‘619 is that the Patent ‘619 recites limitations of predicting multiple trait values and the neural network having a fanout of a top classification layer.
Further, dependent claims 2-9 and 12-19 of instant Application are the same as dependent claims 2-9 and 12-19 of the Patent ‘619.
Hence, claims 1-20 of the instant Application are generic to the species of the invention covered by claims 1-20 of the Patent ‘619.  Thus, the broader generic invention is anticipated by the narrower species of the Patent ‘619.  Without a terminal disclaimer, the species claims preclude issuance of the generic application. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8, 10-13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Milman et al. (U.S. 2019/0340419 A1) in view of Fedorov (U.S. 2016/0307028 A1), and further in view of Sarna et al. (U.S. 2018/0268595 A1).
Regarding claims 1, 10 and 11, Milman discloses a machine-implemented method, comprising:
receiving paired sets each comprising a self-image and avatar linked to that self-image (see Milman; paragraph 0077; Milman discloses obtaining, i.e. “receiving”, training data that includes digital photographs that each depict a face of a person, i.e. “self-image”, and also includes, for each digital photograph, a corresponding, i.e. “linked”, digital cartoon image, i.e. “avatar”, of the person);
forming a dataset comprising the received paired sets (see Milman; paragraph 0077; Milman discloses a subset, i.e. “dataset”, containing the digital photograph and corresponding digital cartoon image).
While Milman discloses “receiving paired sets each comprising a self-image and avatar linked to that self-image”, as discussed above, Milman does not explicitly disclose a user-generated avatar linked to that self-image.
In analogous art, Fedorov discloses a user-generated avatar linked to that self-image (see Fedorov; paragraphs 0014 and 0018; Fedorov discloses preparing and storing an object model using a straight face user photograph, i.e. “self-image”, and a user created avatar based on parameters of the user photograph).
One of ordinary skill in the art would have been motivated to combine Milman and Fedorov because they both disclose features of generating avatars, and as such are within the same environment.  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Fedorov’s object model into the system of Milman in order to provide the benefit of Milman’s training data to include a user created avatar linked to the self-image, thus allowing for the system generated avatars, based on the training data, to be closer to user preferences.
While Milman discloses training a neural network and using the neural network to determine whether the images are a pair (see Milman; paragraphs 0017 and 0054), the combination of Milman and Fedorov, does not explicitly disclose training a neural network using the dataset to generate multiple trait values for a first static avatar based on an input facial image; generating, using the trained neural network and the first input facial image, multiple trait values for the first static avatar, and generating the first static avatar based on the multiple trait values.
In analogous art, Sarna discloses training a neural network using the dataset to generate multiple trait values for a first static avatar based on an input facial image (see Sarna; paragraphs 0039, 0051, 0052, 0062 and 0066; Sarna discloses classifiers are used for classifying a photo of a user including the face, i.e. “input facial image”.  The classifiers are machine-learning based algorithms which generate or predict labels corresponding to a value of one or more face attributes, i.e. “multiple trait values”.  A neural network is trained as a classifier using a set of training data, including image datasets.  The attributes found by the classifier is used for a cartoon, i.e. “first static avatar”);
generating, using the trained neural network and the first input facial image, multiple trait values for the first static avatar (see Sarna; paragraphs 0059 and 0061; Sarna discloses the classifiers use the trained neural network to select specific attributes, i.e. “multiple trait values”, needed for building a cartoon, i.e. “static avatar”, from the user image including the face); and 
generating the first static avatar based on the multiple trait values (see Sarna; paragraphs 0063 and 0066; Sarna discloses the classifiers for one or more specific attributes, i.e. “multiple trait values”, and generating a cartoon, i.e. “static avatar”, using the attributes from the classifiers).
One of ordinary skill in the art would have been motivated to combine Milman, Fedorov and Sarna because they all disclose features of generating avatars and both Milman and Sarna generated the avatars based on a trained neural network, and as such are within the same environment.  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the neural network training as taught by Sandra into the combined system of Milman and Fedorov in order to allow additional attributes, such as, skin tone and eye shape, to be included in the training, thus providing a more accurate generation of the cartoon avatar/image.
Further, Milman discloses the additional limitations of claim 10, a machine-readable storage device embodying instructions (see Milman; paragraph 0098);
Further, Milman discloses the additional limitations of claim 11, one or more processors of a machine (see Milman; paragraph 0093); and a memory storing instructions that, when executed by the one or more processors (see Milman; paragraphs 0093 and 0098).
Regarding claims 2 and 12, Milman, Fedorov and Sandra disclose all the limitations of claims 1 and 11, as discussed above, and further the combination of Milman, Fedorov and Sarna clearly discloses wherein the generating the first static avatar is further based on subtraits (see Sarna; paragraphs 0036, 0039 and Figure 9; Sarna discloses the attributes including subattributes.  For example, the attribute of eye brow further includes the shape being arched, S-shaped, rounded, and jaw/face further includes the shape being round, square or triangle.  This interpretation is supported in the applicant’s specification where it states, for example, a jaw shape style - U shaped as a subtrait, see paragraph 0085 of the applicant’s specification as filed).
One of ordinary skill in the art would have been motivated to combine Milman, Fedorov and Sarna because they all disclose features of generating avatars and both Milman and Sarna generated the avatars based on a trained neural network, and as such are within the same environment.  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the determining attributes as taught by Sandra into the combined system of Milman and Fedorov in order to allow additional attributes, such as, skin tone and eye shape, to be included in the training, thus providing a more accurate generation of the cartoon avatar/image.
Regarding claims 3 and 13, Milman, Fedorov and Sandra disclose all the limitations of claims 1 and 11, as discussed above, and further the combination of Milman, Fedorov and Sarna clearly discloses wherein the training further comprises balancing of the dataset to train the neural network independently across multiple trait values (see Sarna; paragraphs 0040, 0050, 0052, and 0057; Sarna discloses training one or more classifiers to learn the mapping of attributes in a training dataset of input images to a base set.  In particular, a training module creates one or more neural network models for training the classifiers.  The neural network models are used for each attribute, i.e., independently “across multiple trait values”, and account for diverse datasets.  Further, the training module identifies and selects the appropriate layers in the neural network that are insensitive to specific characteristics in an image.  Therefore, the dataset of images is balanced, i.e. “balancing of the dataset”, based on the selected layers used to create training data from the dataset for the neural network).
One of ordinary skill in the art would have been motivated to combine Milman, Fedorov and Sarna because they all disclose features of generating avatars and both Milman and Sarna generated the avatars based on a trained neural network, and as such are within the same environment.  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the determining attributes as taught by Sandra into the combined system of Milman and Fedorov in order to allow additional attributes, such as, skin tone and eye shape, to be included in the training, thus providing a more accurate generation of the cartoon avatar/image.
Regarding claims 5 and 15, Milman, Fedorov and Sandra disclose all the limitations of claims 1 and 11, as discussed above, and further the combination of Milman, Fedorov and Sarna clearly discloses wherein the training further comprises filtering (removing images) a dataset to train the neural network across multiple traits (see Sarna; paragraphs 0057 and 0065 and Figure 5; Sarna discloses the neural network models are used for each attribute, i.e. “across multiple traits”, and account for diverse datasets.  Further, cleaning the dataset by removing, i.e. “filtering”, images that do not match the class in order to create a positive set.  The clean positive set is mixed with negative images to produce a base set of images.  The base set is split into a training set and test set, in which the training set is used to train the classifiers of the neural network for fine grain discrimination of attributes).
One of ordinary skill in the art would have been motivated to combine Milman, Fedorov and Sarna because they all disclose features of generating avatars and both Milman and Sarna generated the avatars based on a trained neural network, and as such are within the same environment.  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the neural network training as taught by Sandra into the combined system of Milman and Fedorov in order to provide a more efficient training data set by removing non matching attributes.
Regarding claims 8 and 18, Milman, Fedorov and Sandra disclose all the limitations of claims 5 and 15, as discussed above, and further the combination of Milman, Fedorov and Sarna clearly discloses wherein the filtering (removing images) is performed independently for each trait (see Sarna; paragraphs 0057 and 0065; Sarna discloses the neural network models are used for each attribute, i.e. “across multiple traits”, independently, and account for diverse datasets.  Further, removing, i.e. “filtering”, of images that do not match a class is done to generate data to train the neural network model classifiers.  Therefore, the removing images is done independently for each attribute since the data generated is used to train each neural network model classifier that corresponds to each attribute).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 5 and 15.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Milman et al. (U.S. 2019/0340419 A1) in view of Fedorov (U.S. 2016/0307028 A1) and Sarna et al. (U.S. 2018/0268595 A1), as applied to claims 3 and 13 above, and further in view of Carlile et al. “Improving Deep Learning by Inverse Square Root Linear Units (ISRLUs)” (NPL).
Regarding claims 4 and 14, Milman, Fedorov and Sandra disclose all the limitations of claims 3 and 13, as discussed above.  While Sarna discloses balancing the dataset of images based on selected layers used to create training data from the dataset for the neural network, such as a deep neural network and a convolutional network (see Sarna; paragraphs 0050 and 0052), the combination of Milman, Fedorov and Sandra clearly discloses wherein the balancing comprises applying a weight multiplier for each trait value (see Sarna; paragraph 0037; Sarna discloses the classifiers determining one or more groupings of attributes that are weighted differently).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 3 and 13.
The combination of Milman, Fedorov and Sandra does not explicitly disclose the weight multiplier is based on an inverse square root of a probability of a given trait value.
In analogous art, Carlile discloses the weight multiplier is based on an inverse square root of a probability (learning) of a given trait (image feature) value (see Carlile; section 2 “Inverse Square Root Linear Unit” all paragraphs and section 4 “Experiments using ISRLU” fourth paragraph; Carlile discloses the use of an inverse square root linear unit, ISRLU, that includes a training phase for a parameter along with weights and biases.  For example, training convolutional networks with ISRLU to optimize the learning rate.  Therefore, since convolutional networks are used for image recognition and classification, as known to one of ordinary skill in the art, the ISRLU is used to learn a trait value, i.e. feature of the image, for the classification).
One of ordinary skill in the art would have been motivated to combine Milman, Fedorov, Sandra and Carlile because Sarna discloses the use of a deep neural network model with multiple hidden layers of units between the input and output layers of a convolutional neural network (see Sarna; paragraph 0052), and Carlile would provide a way to implement the learning in the convolutional neural network.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the learning feature as taught by Carlile into the combined system of Milman, Fedorov and Sandra in order to provide the benefit of efficiency by allowing faster and precise learning in deep convolutional neural networks (see Carlile; section 6 “Conclusion”), thereby giving advantages over the two popular activation functions for neural networks (see Carlile; section 1 “Introduction” first paragraph).

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Milman et al. (U.S. 2019/0340419 A1) in view of Fedorov (U.S. 2016/0307028 A1) and Sarna et al. (U.S. 2018/0268595 A1), as applied to claims 5 and 15 above, and further in view of Miller (U.S. 2004/0190775 A1).
Regarding claims 6 and 16, Milman, Fedorov and Sandra discloses all the limitations of claims 5 and 15, as discussed above.  While, Sarna discloses removing images from the dataset for training a neural network (see Sarna; paragraph 0065), as discussed above, the combination of Milman, Fedorov and Sandra does not explicitly disclose wherein the filtering includes removing avatars from the dataset that include a default value for a trait.
In analogous art, Miller discloses wherein the filtering includes removing avatars from the dataset that include a default (candidate) value for a trait (feature) (see Miller; paragraphs 0026, 0029, 0031 and 0033; Miller discloses detection probes for classifiers, such as neural networks, are built from training data generated from actual avatars or avatars that have already been assembled into databases.  In particular, a set of candidate avatars are reduced if some candidate avatars can be eliminated based on comparisons of features with a target photograph.  The candidate avatars are aggregated into groups and then split when matching, i.e. using a coarsened method to reduce the numbers.  For example, reducing the number of facets, thereby reducing the required sampling for the projected avatar.  The best fit, i.e. in regards to the target photograph, candidate is chosen.  As such, reducing of the candidate avatars provides the avatars that are used to train the classifiers for the neural network.  Therefore, a set of candidate avatars is reduced by eliminating avatars based on a comparison of features with a target photograph and the best fit candidate avatar is eventually chosen.  In other words, the candidate avatars that are eliminated are ones that have a common feature that does not match a photograph for a best fit).
One of ordinary skill in the art would have been motivated to combine Milman, Fedorov, Sandra and Miller because they all disclose features of generating and selecting an avatar based on a photo, and as such, are within the same environment. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the matching feature as taught by Miller into the combined system of Milman, Fedorov and Sandra in order to provide an additional way for training the classifiers of the neural network (see Sarna; paragraph 0065), and further Miller discloses the use of neural networks (see Miller; paragraph 0026).
Regarding claims 7 and 17, Milman, Fedorov, Sandra and Miller disclose all the limitations of claims 6 and 16, as discussed above, and further the combination of Sarna, Milman, Miller IV and Miller clearly discloses wherein default values for a trait include skin tone, hair style, and pupil tone (see Sarna; paragraphs 0036, 0056 and 0059; Sarna discloses values for attributes such as skin tone/color, hair length/texture and eye color).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 6 and 16.

Claims 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Milman et al. (U.S. 2019/0340419 A1) in view of Fedorov (U.S. 2016/0307028 A1) and Sarna et al. (U.S. 2018/0268595 A1), as applied to claims 5 and 15 above, and further in view of Shuster (U.S. 2013/0044106 A1).
Regarding claims 9 and 19, Milman, Fedorov and Sandra discloses all the limitations of claims 5 and 15, as discussed above.  Further, while Sarna discloses filtering the dataset by removing images that do not match a class, as discussed above, the combination of Milman, Fedorov and Sandra does not explicitly disclose wherein filtering filters blacklisted traits.
In analogous art, Shuster discloses wherein filtering filters blacklisted traits (see Shuster; paragraph 0145; Shuster discloses maintaining a blacklist of avatars and avatar characteristics to keep track of exiled, banned or otherwise unwanted entities.  The examiner notes that according to the applicant’s specification, the neural network uses a dataset of images taken by users and the avatars that they designed.  In other words, the dataset includes avatars that have already been produced, i.e. designed by the users; see applicant’s specification; paragraph 0072). 
One of ordinary skill in the art would have been motivated to combine Milman, Fedorov, Sandra and Shuster because they all disclose the feature of using an avatar to represent a user, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the blacklist feature as taught by Shuster into the combined system of Milman, Fedorov and Sandra in order to provide better accuracy by not allowing avatar traits that are unwanted. 
Regarding claim 20, Milman, Fedorov, Sandra and Shuster disclose all the limitations of claim 19, as discussed above, and further the combination of Milman, Fedorov, Sandra and Shuster clearly discloses wherein the operations further comprise transmitting a message including the first generated static avatar, the first generated static avatar identifying a sender of the message (see Sarna; paragraphs 0034 and 0074; Sarna discloses sending a message including the cartoon image.  In particular, the cartoon images can be used in messaging applications and inserted directly into a conversation.  The cartoon images are generated from photos of the user and capture features or attributes of the user.  Therefore, the cartoon image identifies the sender.  Further, the terms cartoon, cartoon images, cartoon avatar, cartoon icons and personalized emojis are used interchangeably).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claims 9 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Peiris et al. (U.S. 2018/0295092 A1) discloses avatar is shown alongside ephemeral messages sent by a user so that recipients of those messages can easily associate the message with the user.
WILF et al. (U.S. 2015/0242707 A1) discloses training at least one image-based classifier to predict at least one characteristic of human personality from at least one image.
Park et al. (U.S. 2017/0256086 A1) discloses machine learning component may be trained using a set of training images that depict human facial expressions and avatar animation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        09/20/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442